DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 5/27/2022. As directed by the amendment: claims 1-3, 5-10, 14, 18, and 24 have been amended, claims 11-12, 17, and 21 have been cancelled and no new claims have been added.  Thus, claims 1-10, 13-16, 18-20, and 22-24 are presently pending in this application.

Claim Objections
Claims 1-10, 13-16, 18-20, and 22-24 are objected to because of the following informalities:  
	In Claim 1, “polyvinyl acetal (PVA) sponge material” (ll.4) and “said sponge material” (ll.8, twice) is recommended to be replaced with –porous polyvinyl acetal (PVA) sponge dressing material– (in order to maintain consistency of claim language).  
Claim 1 recites “a wound” (ll.9) is recommended to be changed to –the wound–.
Claims 2-9, 13-16, 19-20, 22-24, the first instance of “A” in the claims in the first line of every claim should be revised to read as “The”. For example, claim 2 reads “A wound dressing” (ll.1) which should be changed to read as –The wound dressing–.
Claim 3 recites “sponge material” (ll.2) which should read –porous polyvinyl acetal (PVA) sponge dressing material– (in order to maintain consistency of claim language).
Claim 3 recites “a natural capillary pressure” (ll.2) which should read –the natural capillary pressure–. 
Claim 7 recites “porous sponge material” (ll.2) which should read –porous polyvinyl acetal (PVA) sponge dressing material– (in order to maintain consistency of claim language).
Claim 8 recites “(PVA) sponge dressing material (ll.3-4) which should read –porous polyvinyl acetal (PVA) sponge dressing material– (in order to maintain consistency of claim language).
Claim 9 recites “sponge dressing material (ll.2) which should read – porous polyvinyl acetal (PVA) sponge dressing material– (in order to maintain consistency of claim language).
Claim 10 recites “said porous sponge material” (12-14) which should read –said porous sponge material member– (in order to maintain consistency of claim language).
Claim 10 recites “said sponge material” (ll.15) which should read –said sponge material member– (in order to maintain consistency of claim language).
Claim 10 recites “a wound” (ll.16) is recommended to be changed to –the wound–.
Claim 13 recites “said porous sponge material” (ll.1-2) which should read –said porous sponge material member– (in order to maintain consistency of claim language).
Claim 15 recites “porous sponge material” (ll.1-3) which should read –porous sponge material member– (in order to maintain consistency of claim language).
Claim 15 recites “negative pump” (ll.3) which should read –negative pressure pump–. 
Claim 16 recites “said dressing” (ll.1) which should read –said dressing porous sponge material–. 
Claim 18 recites “a natural capillary pressure” (ll.4) which should read –the natural capillary pressure–. 
Claim 18 recites “polyvinyl acetal (PVA) sponge material” (ll.5) which should read –porous polyvinyl acetal (PVA) sponge material– (in order to maintain consistency of claim language).
Claim 18 recites “sponge material” (ll.10-11) which should read –porous polyvinyl acetal (PVA) sponge material– (in order to maintain consistency of claim language).
Claim 18 recites “a wound” (ll.12) is recommended to be changed to –the wound–.
Claim 18 recites “said dressing” (ll.13) which should read –said wound healing dressing– (in order to maintain consistency of claim language).
Claim 18 recites “said pump” (ll.14-15) which should read –said negative pressure pump– (in order to maintain consistency of claim language).
Claim 18 recites “the upper and lower threshold values” (ll.15) which should read –upper and lower threshold values–. Claim 19 “said pump” (ll.2) which should read –said negative pressure pump–.
Claim 20 recites “said dressing” (ll.2) which should read –said wound healing dressing– (in order to maintain consistency of claim language).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-10, 15, 18, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims 3, 7, 9-10, and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner interprets the term “about” to mean “approximately”. 

Claim 1 recites the limitation "the dressing material” (ll.1-2).  
Claim 2 recites the limitation "the skin of a patient” (ll.3).  
Claim 10 recites the limitation "the dressing” (ll.1).  
Claim 15 recites the limitation "the specific negative pressure” (ll.2).  
Claim 18 recites the limitation "the dressing material” (ll.2).  
Claim 24 recites the limitation "said inner surface” (ll.2).  
There is insufficient antecedent basis for this limitation in the claim.

The remaining claims 4-6, 8, 13-14, 16, 19-20, 22-23 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, 8-9, and 13-15 are rejected under 35 U.S.C 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Kubek US 20180296395 A1 and further in view of Burgess et al. US 20110091353 A1.
	
Regarding Claim 1, Askem teaches a wound dressing (fig.2; ¶ 5, 6, 7, 31) of the dressing material 230 together with auxiliary pressure for wound treatment (¶ 5, 6, 7, 31) comprising:
a negative pressure pump (¶ 5, 6, 7, 31) mounted to and connected with an absorbent layer 240 to produce additional negative pressure for withdrawing fluid and water vapor from said absorbent layer 240 and a cover member 230 mounted over said absorbent layer material 240 and said negative pressure pump forming a unitary package (¶ 5, 6, 7, 31) for placement over a wound (¶ 5, 6, 7, 31).
Askem fails to teach a porous polyvinyl acetal (PVA) sponge dressing material which exerts a natural capillary pressure when moistened, said polyvinyl acetal (PVA) sponge material being pretreated with a combination of at least one gram positive and at least one gram-negative biocidal dyes for insertion into or over a wound.
Kubek teaches a wound dressing (Abstract) using natural capillary pressure (¶ 6, NOTE: teaches free flow of fluids away from the site when a vacuum is applied, even when compressed which would define natural capillary pressure) of the dressing material together with auxiliary pressure for wound treatment (Abstract) comprising: 
a porous polyvinyl acetal (PVA) sponge dressing material (¶ 6) which exerts a natural capillary pressure when moistened (¶ 21, 22)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent layer of Askem to be formed of a porous polyvinyl acetal (PVA) sponge material using natural capillary pressure similar to that taught by Kubek, for the purpose of using a denser and less permeable foam that requires a higher negative pressure to effectively pack a wound (Kubek ¶ 6).
Askem and Kubek are silent regarding said PVA sponge material being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound;
Burgess discloses methods for sterilizing tissue to reduce the level of one or more active biological contaminants or pathogens (abstract), and teaches sensitizers being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound (¶ 61). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify the PVA sponge material disclosed by Askem/Kubek to be pretreated with gram positive and gram-negative biocidal dyes as taught by Burgess et al., for the purpose of providing the sponge material with the ability to selectively target viruses and bacteria within the wound to render them more sensitive to inactivation by radiation, as suggested by Burgess in ¶ 61.

Regarding Claim 2, Askem teahces said cover member 230 has an adhesive placed over at least an inner surface of said cover member allowing said cover member 230 to be mounted on the skin of a patient (¶ 31).

Regarding Claim 4, Askem teaches said cover is impervious to moisture and forms an air barrier (¶ 31).

Regarding Claim 5, Askem/Burgess fail to teach said porous polyvinyl acetal (PVA) sponge dressing material is pretreated with a biofilm inhibitor. Kubek teaches said porous polyvinyl acetal (PVA) sponge dressing material is pretreated with a biofilm inhibitor (¶ 17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous polyvinyl acetal (PVA) sponge dressing material disclosed by Askem/Kubek/Burgess to be pretreated with a biofilm inhibitor, similar to that disclosed by Kubek, for the purpose of serving as a chemoattractant agent for bacteria and human cells infected by viruses to identify them in a host (Kubek ¶ 17). 

Regarding Claim 6, Askem/Kubek fail to teach that said dyes are taken from a group of binder dyes consisting of one or more gram positive dyes consisting of Gentian Violet dye, Malachite Green dye, Brilliant Green dye, Quinacrine dye and Acriflavin dye and one or more gram negative dyes consisting of Methylene Blue dye, Dimethyl Methylene Blue dye and New Methylene Blue dye. Burgess discloses said dyes are taken from a group of binder dyes consisting of several Dimethyl groups (¶ 55) and Methylene Blue dye (¶ 61, ll.27-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous PVA sponge dressing material disclosed by Askem/Kubek/Burgess with dyes taken from a group of dyes consisting of several Dimethyl groups and Methylene Blue dye as taught by Burgess, for the purpose of absorbing and retaining exudate from the wound, and for containing the negative pressure pump in recesses or compartments within the absorbent layer, as suggested by Askem in ¶ 32, and for selectively targeting viruses and bacteria to render them more sensitive to inactivation by radiation, as suggested by Burgess in ¶ 61.

Regarding Claim 8, Askem teaches an absorbent has a plurality of sensors mounted thereto (¶ 31), said sensors measuring ambient pressure and vacuum (¶ 31, 50)  in said polyvinyl acetal (PVA) sponge dressing material (taught by Kubek) and activating or deactivating said negative pressure pump when predetermined levels of pressure are reached (¶ 51). 

Regarding Claim 9, as best understood, Askem teaches said negative pressure pump creates negative pressure on said sponge dressing material in a range of about -20 mmHg and -200 mmHg (¶ 27). 

Regarding Claim 13, Askem/Burgess teaches the wound dressing having all the claimed features according to claim 10 (see below), but fail to teach said porous sponge material is pretreated with a biofilm inhibitor. Kubek teaches said porous sponge material is pretreated with a biofilm inhibitor (¶ 17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem/Burgess with a biofilm inhibitor as taught by Kubek, for the purpose of serving as a chemoattractant agent for bacteria and human cells infected by viruses to identify them in a host (Kubek ¶ 17). 

Regarding Claim 14, Askem/Burgess fail to teach said porous sponge material is taken from one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal (PVA), PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units. Kubek teaches said porous sponge material is taken from one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal, PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units (¶ 6). 
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous sponge material disclosed by Askem/Burgess to be one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal, PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units as taught by Kubek, for the purpose of having a chemoeffector agent incorporated into the open-cell foam matrix of PVA wound packing material (¶ 22), and having the wound contacting area be formed from a medically inert, moisture permeable, open-cell foam, as suggested by Kubek in ¶  22.

Regarding Claim 15, Askem teaches said absorbent has a plurality of sensors mounted thereto (¶ 31), said sensors measuring the specific negative pressure in said absorbent (¶ 31) and activating or deactivating said negative pressure pump when predetermined levels of pressure are reached (¶ 50).
	Askem/Burgess fail to teach the porous PVA sponge dressing material. However, Kubek discloses the porous PVA sponge dressing material (¶ 21, 22). It would have been obvious to combine the plurality of sensors taught by Askem/Burgess with the porous PVA sponge dressing material taught by Kubek for the purpose of having a chemoeffector agent incorporated into the open-cell foam matrix of PVA wound packing material (¶ 22), and having the wound contacting area be formed from a medically inert, moisture permeable, open-cell foam, as suggested by Kubek in ¶ 22. 

Claim 10 and 16 are rejected under 103 as being unpatentable over Askem in view of Burgess et al. US 20110091353 A1.	

Regarding Claim 10, as best understood, Askem teaches a wound dressing using negative pressure (¶ 5, 6, 7, 31) of the dressing porous sponge material 230 together with auxiliary negative pressure from an outside source for wound treatment (¶ 5, 6, 7, 31) comprising of:
a porous sponge material member 230 having pressure in a range of about -20 mmHg to about -70 mmHg when wetted for insertion into or over a wound (“The negative pressure range…can be…between about −20 mmHg and −200 mmHg”, ¶ 27), 
a negative pressure pump is mounted to said porous sponge material member 230 to provide auxiliary negative pressure, and an air barrier cover 240 mounted over said sponge material 230 (¶ 5, 6, 7, 31) and negative pressure pump forming a unitary package for placement over a wound (¶ 5, 6, 7, 31).
Askem fails to teach said porous sponge material member having natural capillary pressure, and being pretreated with biocidal materials; said biocidal materials are dyes taken from a group of dyes consisting of one or more gram positive dyes consisting of Gentian Violet dye, also called Crystal Violet dye, Malachite Green dye, Brilliant Green dye, Ouinacrine dye and Acriflavin dye and one or more gram negative dyes selected from a group of dyes consisting of Methylene Blue dye, Dimethyl Methylene Blue dye, New Methylene Blue dye. Kubek teaches a wound dressing (Abstract) containing porous sponge material member having natural capillary pressure (¶ 6, NOTE: teaches free flow of fluids away from the site when a vacuum is applied, even when compressed which would define natural capillary pressure) when wetted to produce additional negative pressure (“permeability” of the sponge material, ¶ 6, which draws fluid out of the wound) for withdrawing fluid or water vapor from said porous sponge material (¶ 6) . Burgess teaches biological material being pretreated with biocidal materials (¶ 61); said dyes are taken from a group of dyes consisting of several Dimethyl groups (¶ 55) and Methylene Blue dye (¶ 61). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify the porous sponge material disclosed by Askem to have natural capillary pressure, as taught by Kubek, for the purpose of using a denser and less permeable foam that requires a higher negative pressure to effectively pack a wound (Kubek ¶ 6), and to be pretreated with biocidal materials; said dyes taken from a group of dyes consisting of several Dimethyl groups and Methylene Blue dye as taught by Burgess, for the purpose of absorbing and retaining exudate from the wound, and for containing the negative pressure pump in recesses or compartments within the absorbent layer, as suggested by Askem in ¶ 32, and for selectively targeting viruses and bacteria to render them more sensitive to inactivation by radiation, as suggested by Burgess in ¶ 61. 

Regarding Claim 16, Askem teaches said dressing is disposable (¶ 42).

Claims 18-20, 22-23 are rejected under 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Kubek US 20180296395 A1 in view of Burgess et al. US 20110091353 A1 in view of Gregory et al. US 20180264181 A1 and further in view of Heo et al. US 20180257059 A1.

Regarding Claim 18, as best understood, Askem teaches a wound healing dressing (¶ 5, 6, 7, 31) using auxiliary pressure for wound treatment (¶ 5, 6, 7, 31) a battery 210 (‘battery’) powered negative pressure pump (“pump system”, ¶ 5) mounted to an absorbent 230 to produce additional negative pressure on said wound of up to -200 mmHg for withdrawing fluid or water vapor from said absorbent 230 (¶ 5, 6, 7, 31) and a cover member 240 mounted over said absorbent 230 and said negative pressure pump forming a unitary package for placement over a wound (Abstract; ¶ 5, 6, 7, 31). 
Askem fails to teach that the absorbent is a porous polyvinyl acetal (PVA) sponge material and has natural capillary pressure.
However, Kubek teaches a wound dressing (Abstract) using natural capillary pressure (¶ 6, teaches free flow of fluids away from the site when a vacuum is applied, even when compressed) of the dressing material together with auxiliary pressure for wound treatment (Abstract) comprising: a porous polyvinyl acetal (PVA) sponge dressing material (¶ 6) which exerts a natural capillary pressure when moistened (¶ 21, 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous absorbent layer of Askem to be formed of a PVA sponge material similar to that taught by Kubek, for the purpose of using a denser and less permeable foam that requires a higher negative pressure to effectively pack a wound (Kubek ¶ 6).
Further, Askem and Kubek are silent in regard to the porous polyvinyl acetal (PVA) sponge material having a fluid retention ranging from about 5.0 to about 300 ml fluids/g porous material and exerting a natural capillary pressure when wetted
Heo discloses a preparation method of a superabsorbent polymer, and teaches fluid retention of the superabsorbent polymer of 15 ml fluids/g or more (¶ 68). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fluid retention of the absorbent/sponge material disclosed by Askem/Kubek to be from about 5.0 to about 300 ml g fluids/g as taught by Heo, for the purpose of increasing the absorbency of the polyvinyl acetal (PVA) sponge material (Heo ¶ 70). 
Additionally, Askem, Heo, and Kubek are silent regarding said PVA sponge material being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound and exerting a natural capillary pressure on said wound.
Burgess teaches being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound and exerting a natural capillary pressure on said wound (¶ 61). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sponge material disclosed by Askem/Kubek/Heo to be pretreated with gram positive and gram negative biocidal dyes for insertion into or over a wound and exerting a natural capillary pressure on said wound as taught by Burgess, for the purpose of absorbing and retaining exudate from the wound, and for containing the negative pressure pump in recesses or compartments within the absorbent layer, as suggested by Askem in ¶ 32, and for selectively targeting viruses and bacteria to render them more sensitive to inactivation by radiation, as suggested by Burgess in ¶ 61. 
Additionally, Askem, Heo, and Burgess fail to teach a sealing member mounted over said dressing. 
Kubek discloses a sealing member mounted over said dressing (¶ 6, ll.1-5). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing disclosed by Askem/Heo/Burgess to include a sealing member mounted over said dressing as taught by Kubek, for the purpose of contracting the wound cavity under the force of atmospheric pressure, to compress the packing material visibly, and to cease gross tissue movement to allow fluid to be withdrawn from the wound, as suggested by Kubek in ¶ 6. 
Lastly, Askem, Kubek, Heo, and Burgess fail to teach a plurality of sensors electrically connected to a microcontroller which operates said pump to change the upper and lower threshold valves placed in the wound dressing material in a predetermined pattern.
Gregory discloses a plurality of negative pressure wound therapy systems and methods for operating the systems, and teaches a plurality of sensors electrically connected to a microcontroller which operates said pump to change the upper and lower threshold valves placed in the wound dressing material in a predetermined pattern (¶ 4, 6, 45, 94, 96, 109, 116).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem/Kubek/Burgess/Gregory/Heo to have a plurality of sensors electrically connected to a microcontroller which operates said pump to change the upper and lower threshold valves placed in the wound dressing material in a predetermined pattern as taught by Gregory, for the purpose of operating the source of negative pressure to attain the pressure setting under the wound dressing, as suggested by Gregory in ¶ 4. 

Regarding Claim 19, Askem teaches said negative pressure placed on said wound is varied by said pump (¶ 31).

Regarding Claim 20, Askem teaches a fluid removal assembly mounted to said dressing (¶ 6).

Regarding Claim 22, Askem teaches said negative pressure pump has a filter means to filter exudate from said wound (¶ 32).

Regarding Claim 23, Askem teaches said dressing is disposable (¶ 42). Askem et al. explicitly discloses that the dressing is disposable in ¶ 42, but, in addition, the definition of being disposable is “an article designed to be thrown away after use” (Dictionary.com) which would imply that the dressing could be disposed of at the end of its use whether it is explicitly intended to or not. It would have been obvious to dispose of the dressing at the end of its use. 

Claim 3 is rejected under 103 as being unpatentable over Askem in view of Kubek, Burgess, and Friedman et al. US 20170296383 A1.

Regarding Claim 3, as best understood, Askem fails to teach said sponge material has a natural capillary pressure with a simplified diffusion coefficient having a range from about 0.3 cm2/second to about 0.5 cm2/second. Friedman discloses a drug delivery device, and teaches a drug eluting element 310 that may be a porous material such as polyvinyl acetal (PVA) sponge (¶ 134), and that the diffusion coefficient inside the porous material is directly proportional to the number of pores and their diameter and inversely to the level of tortuousness (¶ 140-143). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent disclosed by Askem/Kubek/Burgess to have a simplified diffusion coefficient having a range from about 0.3 cm2 / second to about 0.5 cm2 / second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Further, one having ordinary skill in the art would be motivated to optimize the diffusion coefficient of the sponge for the purpose of governing the level of flow that is conveyed through the absorbent material and the amount of flux of fluids or exudate through the device, as suggested by Friedman in ¶ 134 and 140-143.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Kubek, Burgess, and Chatterjee et al. US 20180263823 A1.

Regarding Claim 7, as best understood, Askem/Kubek/Burgess fail to teach that said negative pressure pump is embedded in said porous sponge material and said natural capillary pressure runs in a range of about - 20 mmHg to about -70 mmHg. Chatterjee discloses hybrid wound dressings, and teaches that the open cell foam’s natural capillary pressure runs in a negative pressure range of about 10 mmHg to about 38 mmHg (¶ 69).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem/Kubek/Burgess such that the natural capillary pressure would be in the range of 10 mmHg to 38 mmHg as taught by Chatterjee, for the purpose of ideal vertical wicking abilities of the sponge or foam material and ability of foam to draw fluid via capillary suction for negative pressure wound therapy (Chatterjee ¶ 67-68).

Claim 24 is rejected under 103 as being unpatentable over Askem in view of Kubek, Burgess, Gregory, Heo, and further in view of Anderson et al. US 20180369462 A1.

Regarding Claim 24, Askem/Kubek/Burgess/Gregory/Heo fail to teach said cover member is transparent. Anderson discloses a wound dressing for use in a vacuum wound therapy treatment, and teaches that said cover member is transparent (¶ 25, ll.1-6). Askem teaches that said cover member has adhesive coated on an inner surface (¶ 31, ll.24-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cover member of Askem/Kubek/Burgess/Gregory/Heo to be transparent with a transparent cover member as taught by Anderson, for the purpose of permitting visual inspection of the wound without the need for removing the dressing and exposing the wound to contaminants in the environment (Anderson ¶ 14).

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1, 3, 10, 12, 16, 18-24 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 8-12 of the Applicant’s remarks, the Applicant amended claims 1, 3, 10, 18, 24, and argued that claims 13-16 and 19-24 depend from claims 1, 3, 10, 18, 24 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1, 3, 10, 18, 24 can be overcome in light of the previously mentioned prior art, Kubek, Askem, Burgess, Friedman, Chatterjee, Heo, and Gregory, as discussed above. Additionally, since claims 13-16 and 19-24 depend from claims 3, 10, 18, 24, they are similarly rejected as claims 3, 10, 18, 24. 

On pages 8-12 of the Applicant’s remarks, the Applicant argues that for claims 1, 3, 10, 12, 16, 18-24,
Askem '397 does not describe nor does it suggest the use of natural capillary pressure as specified in the present application or more specifically negative pressure derived from the inherent properties of the porous foam itself.
Kubek '395 also does not describe nor suggest the use of natural capillary pressure in the foam material as is specified in the present application or more specifically, negative pressure derived from the inherent properties of the porous foam itself. Nor does Kubek '395 disclose that gram-positive and gram-positive biocidal dyes are used in the foam material.
The examiner’s reliance on Page 5 paragraph 55, directed to non-aqueous solvents does not teach the present invention. There is no mention that the dyes are gram positive or gram negative or that a combination to the same must be used.
Chatterjee '833 has different layers, each with a different rate of fluid absorption and does not disclose the use of gram positive and gram-negative biocidal dyes incorporated in the foam for treatment of the wound.
There is no discussion in Gregory '181 or Heo '059 of the wound engaging foam material nor is there any discussion of the use of biocidal gram positive and gram negative dyes in the wound material to complete the healing process.
The use of eight (8) references to show obviousness shows patentability.

However, the Examiner respectfully disagrees. It is noted in the rejection of claims 1, 3, 10, 12, 16, 18-24 under 35 U.S.C 103 as discussed above that:
Although Askem fails to teach natural capillary pressure, Kubek teaches a wound dressing (Abstract) using natural capillary pressure (¶ 6, NOTE: teaches free flow of fluids away from the site when a vacuum is applied, even when compressed which would define natural capillary pressure). 
Kubek does teach natural capillary pressure (¶ 6, NOTE: teaches free flow of fluids away from the site when a vacuum is applied, even when compressed which would define natural capillary pressure). And although Kubek dos not teach that gram-positive and gram-positive biocidal dyes are used in the foam material, Burgess teaches sensitizers being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound (¶ 61). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the PVA sponge material disclosed by Askem/Kubek to be pretreated with gram positive and gram-negative biocidal dyes as taught by Burgess, for the purpose of providing the sponge material with the ability to selectively target viruses and bacteria within the wound to render them more sensitive to inactivation by radiation, as suggested by Burgess in ¶ 61. 
Burgess teaches said dyes are taken from a group of binder dyes consisting of several Dimethyl groups (¶ 55) and Methylene Blue dye (¶ 61, ll.27-28).
See (c), above.
Gregory '181 nor Heo '059 are relied upon to teach the wound engaging foam material or the use of biocidal gram positive and gram-negative dye. Kubek teaches a porous polyvinyl acetal (PVA) sponge dressing material (¶ 6), and Burgess teaches said dyes are taken from a group of binder dyes consisting of several Dimethyl groups (¶ 55) and Methylene Blue dye (¶ 61, ll.27-28).
In response to Applicant's argument that the Examiner has combined an excessive number of references, it has been held that the number of references does not have a bearing on the propriety of the rejection; theoretically such could be infinite. Ex parte Fine, 1927 C.D. 84 (1926).

Applicant’s arguments with respect to claims 1, 3, 10, 18, 24 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785